Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 1 of 20 PageID# 107




                        Exhibit J
      Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 2 of 20 PageID# 108




                    Number Resource Policy Manual
Version 2018.2 – 24 July 2018

Abstract
This is ARIN’s Number Resource Policy Manual (NRPM). It is available at: https://www.arin.net/policy/. This version supersedes all
previous versions.
Number resource policies in the ARIN region are created in accordance with the “Policy Development Process” (https://www.arin.
net/policy/pdp.html). The status of current and historical policy proposals can be found on the “Draft Policies and Proposals” page
(https://www.arin.net/policy/proposals/).
Each policy consists of a number of component parts separated by dots. The first figure to the far left and preceding the first dot
(.), refers to the chapter number. The figure following the first dot indicates a policy section. Any subsequent figures are for the
purpose of identifying specific parts of a given policy.

Contents
1. Principles and Goals of the American Registry for                            3.5.2.1. Description of Data
Internet Numbers (ARIN)                                                         3.5.2.2. Bulk Publication of Data
    1.1 Registration                                                            3.5.2.3. Other Formats
    1.2 Conservation                                                     3.6 Annual Validation of ARIN’s Public Whois Point of
    1.3 Routability                                                      Contact Data
    1.4 Stewardship                                                           3.6.1 Annual POC Verification
                                                                              3.6.2. Specified Public Whois Points of Contact for
2. Definitions
                                                                         Verification
    2.1. Internet Registry (IR)
                                                                              3.6.3. Organizations Covered by this Policy
    2.2. Regional Internet Registry (RIR)
                                                                              3.6.4. Procedure for Verification
    2.3. [Section Number Retired]
                                                                              3.6.5. Non-Responsive Point of Contact Records
    2.4. Local Internet Registry (LIR)
    2.5. Allocation, Assignment, Reallocation, Reassignment          4. IPv4
    2.6. End-User                                                        4.1. General Principles
    2.7. Multihomed                                                          4.1.1., 4.1.2., 4.1.3., 4.1.4. [Section Number Retired]
    2.8 - 2.9. [Section Numbers Retired]                                     4.1.5. Resource request size
    2.10 End Site                                                            4.1.6. Aggregation
    2.11 Community Network                                                   4.1.7. [Section Number Retired]
    2.12 Organizational Information                                          4.1.8. Unmet Requests
    2.13 Residential Customer                                                  4.1.8.1. Waiting list
    2.14. Serving Site (IPv6)                                                  4.1.8.2. Fulfilling unmet needs
    2.15. Provider Assignment Unit (IPv6)                                    4.1.9. [Section Number Retired]
    2.16. Utilized (IPv6)                                                4.2. Allocations to ISPs
                                                                             4.2.1. Principles
                                                                                 4.2.1.1. Purpose
3. Directory Services
                                                                                 4.2.1.2. Annual Renewal
    3.1. Bulk Copies of ARIN’s Whois
                                                                                 4.2.1.3. Utilization Rate
    3.2. Distributed Information Service Use Requirements
                                                                                 4.2.1.4. Slow Start
    3.3. Privatizing POC Information
                                                                                 4.2.1.5. Minimum Allocation
    3.4. Routing Registry
                                                                                 4.2.1.6. [Section Number Retired]
        3.4.1. Acceptable Use Policy
                                                                             4.2.2. Initial Allocation to ISPs
    3.5. Autonomous System Originations
                                                                             4.2.3. Reassigning and Reallocating Address Space to
        3.5.1. Collection
                                                                             Customers
        3.5.2. Publication
                                                                                 4.2.3.1. Efficient Utilization



                               For more information, visit us at www.arin.net.
      Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 3 of 20 PageID# 109
            4.2.3.2. VLSM                                               6.5.2. Initial Allocations to LIRs
            4.2.3.3. Contiguous Blocks                                      6.5.2.1. Size
            4.2.3.4. Downstream Customer Adherence                          6.5.2.2. Qualifications
                4.2.3.4.1. Utilization                                  6.5.3. Subsequent Allocations to LIRs
                4.2.3.4.2. Downstream ISPs
                                                                             6.5.3.1. Subsequent Allocations for Transition
            4.2.3.5. [Section Number Retired]
                                                                        6.5.4. Reassignments from LIRs/ISPs
            4.2.3.6. Reassignments to Multihomed Downstream
                                                                             6.5.4.1. Reassignment to Operator’s Infrastructure
            Customers
                                                                        6.5.5. Registration
            4.2.3.7. Registration
                                                                             6.5.5.1. Reassignment information
                4.2.3.7.1. Reassignment and Reallocation
                                                                             6.5.5.2. Reassignments and Reallocations visible
                Information
                                                                             within 7 days
                4.2.3.7.2. Reassignments and Reallocations
                                                                             6.5.5.3 Residential Subscribers
                visible within 7 days
                                                                                 6.5.5.3.1. Residential Customer Privacy
                4.2.3.7.3. Residential Subscribers
                                                                             6.5.5.4 Registration Requested by Recipient
                     4.2.3.7.3.1. Residential Market Area
                                                                        6.5.6. [Section Number Retired]
                     4.2.3.7.3.2. Residential Customer Privacy
                                                                        6.5.7. Existing IPv6 Address Space Holders
            4.2.3.8 Reassignments for Third Party Internet
                                                                        6.5.8 Direct assignments from ARIN to end-user
            Access (TPIA) over Cable
                                                                        organizations
       4.2.4. ISP Additional Requests
                                                                             6.5.8.1. Initial Assignment Criteria
            4.2.4.1. Utilization Percentage (80%)
                                                                             6.5.8.2. Initial assignment size
            4.2.4.2. Return Address Space as Agreed
                                                                                6.5.8.2.1 Standard sites
            4.2.4.3. Request size
                                                                                6.5.8.2.2 Extra-large sites
            4.2.4.4. [Section Number Retired]
                                                                             6.5.8.3. Subsequent assignments
       4.2.5. - 4.2.6. [Section Numbers Retired]
                                                                             6.5.8.4 Consolidation and return of separate
   4.3. End-Users—Assignments to End-Users
                                                                             assignments
       4.3.1. End-User
                                                                        6.5.9. Community Network Allocations
       4.3.2. Minimum Assignment
                                                                             6.5.9.1. Qualification Criteria
       4.3.3. Utilization Rate
                                                                             6.5.9.2. Allocation Size
       4.3.4. Additional Considerations
                                                                             6.5.9.3. Reassignments by Community Networks
       4.3.5. Non-Connected Networks
                                                                    6.6. - 6.9. [Section Numbers Retired]
       4.3.6. Additional Assignments
            4.3.6.1 Utilization Requirements for Additional         6.10. Micro-Allocations
            Assignment                                                  6.10.1. Micro-Allocations for Critical Infrastructure
   4.4. Micro-Allocation                                                6.10.2. Micro-Allocations for Internal Infrastructure
   4.5. Multiple Discrete Networks                                  6.11. IPv6 Multiple Discrete Networks
   4.6., 4.7., 4.8., 4.9. [Section Number Retired]               7. Reverse Mapping
   4.10. Dedicated IPv4 Block to Facilitate IPv6 Deployment          7.1. - 7.2. [Section Numbers Retired]
5. AS Numbers                                                    8. Transfers
    5.1. [Section Number Retired]                                    8.1. Principles
6. IPv6                                                              8.2. Mergers, Acquisitions, and Reorganizations
 6.1. Introduction                                                   8.3. Transfers between Specified Recipients within the ARIN
        6.1.1. Overview                                              Region
                                                                     8.4. Inter-RIR Transfers to Specified Recipients
   6.2. [Section Number Retired]                                     8.5 Specified Transfer Recipient Requirements
   6.3. Goals of IPv6 Address Space Management                           8.5.1. Registration Services Agreement
       6.3.1. Goals                                                      8.5.2. Operational Use
       6.3.2. Uniqueness                                                 8.5.3. Minimum transfer size
       6.3.3. Registration                                               8.5.4. Initial Block
       6.3.4. Aggregation                                                8.5.5. Block size
       6.3.5. Conservation                                               8.5.6. Efficient utilization of previous blocks
       6.3.6. Fairness                                                   8.5.7 Alternative Additional IPv4 Address Block Criteria
       6.3.7. Minimized Overhead
       6.3.8. Conflict of Goals                                  9. Out of Region Use
   6.4. IPv6 Policy Principles                                   10. Global Number Resource Policy
       6.4.1. Address Space Not to be Considered to be              10.1. IANA to RIR Allocation of IPv4 Address Space
       Property                                                     10.2. Allocation of IPv6 Address Space by the Internet
       6.4.2. Routability Not Guaranteed                            Assigned Numbers Authority (IANA) Policy to Regional
       6.4.3. [Section Number Retired]                              Internet Registries
       6.4.4. Consideration of IPv4 Infrastructure                  10.3 IANA Policy for Allocation of ASN Blocks to RIRs
   6.5. Policies for Allocations and Assignments                    10.4 Global Policy for the Allocation of the Remaining IPv4
       6.5.1. Terminology                                           Address Space
     Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 4 of 20 PageID# 110
   10.5. Global Policy for Post Exhaustion IPv4 Allocation       1.4. Stewardship
   Mechanisms by the IANA
                                                                  The principle of stewardship guarantees the application of
11. Experimental Internet Resource Allocations                    these principles when managing Internet number resources.
   11.1. Documentation of Recognized Experimental Activity
   11.2. Technical Coordination                                   The fundamental purpose of Internet number stewardship is
   11.3. Coordination over Resource Use                           to distribute unique number resources to entities building and
   11.4. Resource Allocation Term and Renewal                     operating networks thereby facilitating the growth and
   11.5. Single Resource Allocation per Experiment                sustainability of the Internet for the benefit of all.
   11.6. Resource Allocation Fees
                                                                  It should be noted that the above goals may sometimes be in
   11.7 Resource Allocation Guidelines
                                                                  conflict with each other and with the interests of individual
   11.8. Commercial Use Prohibited                                end-users or network operators. Care must be taken to ensure
   11.9. Resource Request Appeal or Arbitration                   balance with these conflicting goals given the resource
12. Resource Review                                               availability, relative size of the resource, and number resource
                                                                  specific technical dynamics, for each type of number resource.
Appendix A—Change Log

                                                                 2. Definitions
1. Principles and Goals of the American                          Responsibility for management of address space is distributed
Registry for Internet Numbers (ARIN)                             globally in accordance with the hierarchical structure shown
                                                                 below.
1.1. Registration
                                                                 2.1. Internet Registry (IR)
The principle of registration guarantees the uniqueness of
Internet number resources.
                                                                                                 IANA
Provision of this public registry documenting Internet number                      Internet Assigned Number Authority

resource allocation, reallocation, assignment, and
reassignment is necessary:
  a) to ensure uniqueness,                                        AfriNIC       APNIC            ARIN          LACNIC          RIPE NCC
  b) to provide a contact in case of operational/security
    problems,                                                                                                ISP
                                                                                                   Internet Service Provider
  c) to provide the transparency required to ensure that
     Internet number resources are efficiently utilized, and                                                 EU
                                                                                       EU
  d) to assist in IP allocation studies.                                             End Users            End Users



1.2. Conservation
                                                                 An Internet Registry (IR) is an organization that is responsible
The principle of conservation guarantees sustainability of the   for distributing IP address space to its members or customers
Internet through efficient utilization of unique number          and for registering those distributions.
resources.

Due to the requirement for uniqueness, Internet number
                                                                 2.2. Regional Internet Registry (RIR)
resources of each type are drawn from a common number            Regional Internet Registries (RIRs) are established and
space. Conservation of these common number spaces                authorized by respective regional communities, and
requires that Internet number resources be efficiently           recognized by the IANA to serve and represent large
distributed to those organizations who have a technical need     geographical regions. The primary role of RIRs is to manage
for them in support of operational networks.                     and distribute public Internet address space within their
                                                                 respective regions.
1.3. Routability
                                                                 2.3. [Section Number Retired]
The principle of routability guarantees that Internet number
resources are managed in such a manner that they may be          2.4. Local Internet Registry (LIR)
routed on the Internet in a scalable manner.                     A Local Internet Registry (LIR) is an IR that primarily assigns
                                                                 address space to the users of the network services that it
While routing scalability is necessary to ensure proper          provides. LIRs are generally Internet Service Providers (ISPs),
operation of Internet routing, allocation or assignment of       whose customers are primarily end users and possibly other
Internet number resources by ARIN in no way guarantees that      ISPs.
those addresses will be routed by any particular network
operator.




                                                                                                                                          3
          Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 5 of 20 PageID# 111
    2.5. Allocation, Assignment, Reallocation,                          2.16. Utilized (IPv6)
    Reassignment                                                        The term utilized shall have the following definitions when
    Allocation - Address space delegated to an organization             applied to IPv6 policies:
    directly by ARIN for the purpose of subsequent distribution by      1. A provider assignment unit shall be considered fully utilized
    the recipient organization to other parties.                             when it is assigned to an end-site.
    Assignment - Address space delegated to an organization             2. Larger blocks shall have their utilization defined by dividing
    directly by ARIN for the exclusive use of the recipient                  the number of provider assignment units assigned from
    organization.                                                            the containing block by the total number of provider
    Reallocation - Address space sub-delegated to an organization            assignment units. This ratio will often be expressed as a
    by an upstream provider for the purpose of subsequent                    percentage (e.g. a/t*100, for a /36 3072/4096 * 100 = 75%
    distribution by the recipient organization to other parties.             utilization)
    Reassignment - Address space sub-delegated to an
    organization by an upstream provider for the exclusive use of
    the recipient organization.                                         3. Directory Services
    2.6. End-user                                                       3.1. Bulk Copies of ARIN’s Whois
    An end-user is an organization receiving assignments of IP          ARIN will provide a bulk copy of Whois output, including point
    addresses exclusively for use in its operational networks.          of contact information, on the ARIN site for download by any
                                                                        organization that wishes to obtain the data providing they
    2.7. Multihomed                                                     agree to ARIN’s acceptable use policy. This point of contact
                                                                        information will not include data marked as private.
    An organization is multihomed if it receives full-time
    connectivity from more than one ISP and has one or more             [The Request Form for ARIN Bulk Whois Data, which contains
    routing prefixes announced by at least two of its upstream ISPs.    the Acceptable Use Policy (AUP) for Bulk Copies of ARIN Whois
                                                                        Data, can be found at: https://www.arin.net/resources/
    2.8. - 2.9. [Section Numbers Retired]                               agreements/bulkwhois.pdf]

    2.10. End site                                                      3.2. Distributed Information Service Use Requirements
    The term End Site shall mean a single structure or service          The minimal requirements for an organization to setup a
    delivery address, or, in the case of a multi-tenant structure, a    distributed information service to advertise reassignment and
    single tenant within said structure (a single customer location).   reallocation information are:
                                                                          • The distributed information service must be operational 24
    2.11. Community Network
                                                                             hours a day, 7 days a week to both the general public and
    A community network is deployed, operated, and governed by               ARIN staff. The service is allowed reasonable downtime for
    its users, for the purpose of providing free or low-cost
                                                                             server maintenance according to generally accepted
    connectivity to the community it services. Users of the network
    or other volunteers must play a primary role in the governance           community standards.
    of the organization, whereas other functions may be handled           • The distributed information service must allow public
    by either paid staff or volunteers.                                      access to reassignment and reallocation information. The
                                                                             service may restrict the number of queries allowed per
    2.12. Organizational Information                                         time interval from a host or subnet to defend against
    When required, organization Information must include at a                DDOS attacks, remote mirroring attempts, and other
    minimum: Legal name, street address, city, state, zip code               nefarious acts.
    equivalent and at least one valid technical and one valid abuse
    POC. Each POC shall be designated by the organization and             • The distributed information service must return
    must include at least a verifiable email address and phone               reassignment and reallocation information for the IP
    number.                                                                  address queried. The service may allow for privacy
                                                                             protections for customers. For residential users, the service
    2.13. Residential Customer                                               may follow ARIN’s residential privacy policy that includes
    End-users who are individual persons and not organizations               displaying only the city, state, zip code, and country. For all
    and who receive service at a place of residence for personal use         other reassignments and reallocations, the service shall
    only are considered residential customers.                               follow ARIN’s privacy policy for publishing data in a public
                                                                             forum.
    2.14. Serving Site (IPv6)
                                                                          • The distributed information service may return results for
    When applied to IPv6 policies, the term serving site shall mean
    a location where an ISP terminates or aggregates customer                non-IP queries.
    connections, including, but, not limited to Points of Presence        • The distributed information service must respond to a
    (POPs), Datacenters, Central or Local switching office or                query with the minimal set of attributes per object as
    regional or local combinations thereof.                                  defined by ARIN staff.
    2.15. Provider Assignment Unit (IPv6)                                 • The distributed information service may include optional
                                                                             attributes per object that are defined locally. The
    When applied to IPv6 policies, the term “provider assignment
    unit” shall mean the prefix of the smallest block a given ISP            distributed information service must return results that are
    assigns to end sites (recommended /48).                                  up-to-date on reassignment and reallocation information.

4
      Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 6 of 20 PageID# 112
3.3. Privatizing POC Information                                        3.6 Annual Validation of ARIN’s Public Whois Point of
Organizations may designate certain points of contact as                Contact Data
private from ARIN Whois, with the exception that, at the
minimum, one point of contact must be viewable.                         3.6.1 Annual POC Verification
                                                                        ARIN will perform an annual verification of specific Points of
3.4. Routing Registry                                                   Contact registered in the public Whois using the criteria and
                                                                        procedures outlined in sections 3.6.2, 3.6.3, and 3.6.4.
3.4.1. Acceptable use policy
  • The ARIN Routing Registry data is for Internet operational          3.6.2 Specified Public Whois Points of Contact for
    purposes only. Mirroring is only allowed by other routing           Verification
    registries.                                                         Each of the following Points of Contact are to be verified
  • The user may only distribute this data using a Whois                annually, and will be referred to as Point of Contact or POC
    service unless prior, written permission from ARIN has              throughout this policy, and should be understood to be both
                                                                        organization and resource POCs:
    been obtained.
                                                                        - Admin
  • To protect those registered in the ARIN routing registry,
    ARIN may need to specify additional conditions on access            - Tech
    permissions for this data in the future. The permission to          - NOC
    access the data is based on agreement to the conditions             - Abuse
    stipulated in this document in addition to any others that
    may be added in the future.                                         3.6.3. Organizations Covered by this Policy.
  • Please see the http://www.irr.net/docs/list.html URL for            This policy applies to every Organization that has a direct
    information about the replicated Routing Registry data.             assignment, direct allocation, or AS number from ARIN (or one
                                                                        of its predecessor registries) or a reallocation from an upstream
3.5. Autonomous System Originations                                     ISP. This includes but is not limited to upstream ISPs and their
                                                                        downstream ISP customers (as defined by NRPM 2.5 and 2.6),
3.5.1. Collection                                                       but not reassignments made to their downstream end user
ARIN will collect an optional field in all IPv4 and IPv6 address        customers.
block transactions (allocation and assignment requests,
reallocation and reassignment actions, transfer and                     3.6.4 Procedure for Verification
experimental requests). This additional field will be used to           An annual email notification will be sent to each of the Points
record a list of the ASes that the user permits to originate            of Contact outlined in section 3.6.2 on an annual basis. Each
address prefixes within the address block.                              Point of Contact will have up to sixty (60) days from the date
3.5.2. Publication                                                      of the notification in which to respond with an affirmative
                                                                        that their Whois contact information is correct and complete
3.5.2.1. Description of data                                            or to submit new data to correct and complete it. If after
ARIN will produce a collection of the mappings from address             careful analysis, ARIN staff deems a POC to be completely and
blocks to ASes permitted to originate that address block. The           permanently abandoned or otherwise illegitimate, the POC
collection will consist of a list where each entry will consist, at a   record shall be marked invalid in Whois.
minimum, of an address block, a list of AS numbers, and a tag
indicating the type of delegation of the address block. This
                                                                        3.6.5. Non-Responsive Point of Contact Records
collection will be produced at least daily.                             An invalid POC is restricted to payment and contact update
                                                                        functionality within ARIN Online. As a result, an organization
3.5.2.2. Bulk publication of data                                       without any valid POCs will be unable to access further
ARIN will make the collected mappings from address blocks to            functionalities within ARIN Online until at least one Admin
AS numbers available for bulk transfer in one or more formats           or Tech POC validates that their information is accurate or
chosen at its own discretion, informed by the community’s               modifies a POC to contain accurate information.
current needs. This data will not be subject to any
redistribution restrictions—it may be republished or
repackaged it any form. Should ARIN choose to use Whois bulk            4. IPv4
transfer as the bulk form of data access required by this
paragraph, the address block to AS mappings will not be                 4.1. General Principles
subject to any redistribution restrictions, but the remainder of        4.1.1, 4.1.2., 4.1.3., 4.1.4. [Section Number Retired]
the Whois data will remain subject to the terms of the then-
current AUP regarding bulk access to Whois data.                        4.1.5. Resource request size
3.5.2.3. Other formats                                                  Determining the validity of the amount of requested IP address
                                                                        resources is the responsibility of ARIN.
ARIN may also make the collected or individual mappings from
address blocks to AS numbers available in other forms, possibly         4.1.6. Aggregation
query services, chosen at its own discretion, informed by the           In order to preserve aggregation, ARIN attempts to issue blocks
community’s current needs. ARIN may require agreement to an             of addresses on appropriate “CIDR-supported” bit boundaries.
acceptable use policy for access to the data in these forms.            ARIN may reserve space to maximize aggregation possibilities
                                                                        until the implementation of section 10.4.2.2, at which time

                                                                                                                                            5
          Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 7 of 20 PageID# 113
    ARIN will make each allocation and assignment as a single              4.2.1.4. Slow start
    continuous range of addresses.                                         Because the number of available IP addresses on the Internet
                                                                           is limited, many factors must be considered in the
    4.1.7. [Section Number Retired]                                        determination of address space allocations. Therefore, IP
    4.1.8 Unmet requests                                                   address space is allocated to ISPs using a slow-start model.
                                                                           Allocations are based on justified need, not solely on a
    In the event that ARIN does not have a contiguous block of
                                                                           predicted customer base.
    addresses of sufficient size to fulfill a qualified request, ARIN
    will provide the requesting organization with the option to            4.2.1.5. Minimum allocation
    specify the smallest block size they’d be willing to accept, equal     In general, ARIN allocates /24 and larger IP address prefixes to
    to or larger than the applicable minimum size specified                ISPs. If allocations smaller than /24 are needed, ISPs should
    elsewhere in ARIN policy. If such a smaller block is available,        request address space from their upstream provider.
    ARIN will fulfill the request with the largest single block
    available that fulfills the request. If no such block is available,    4.2.1.6. [Section Number Retired]
    the organization will be provided the option to be placed on a
    waiting list of pre-qualified recipients, listing both the block      4.2.2. Initial allocation to ISPs
    size qualified for and the smallest block size acceptable.            All ISP organizations without direct assignments or allocations
    Repeated requests, in a manner that would circumvent 4.1.6,           from ARIN qualify for an initial allocation of up to a /21, subject
    are not allowed: an organization may only receive one                 to ARIN’s minimum allocation size. Organizations may qualify
    allocation, assignment, or transfer every 3 months, but ARIN, at      for a larger initial allocation by documenting how the
    its sole discretion, may waive this requirement if the requester      requested allocation will be utilized within 24 months. ISPs
    can document a change in circumstances since their last               renumbering out of their previous address space will be given
    request that could not have been reasonably foreseen at the           a reasonable amount of time to do so, and any blocks they are
    time of the original request, and which now justifies additional      returning will not count against their utilization.
    space. Qualified requesters whose request cannot be
    immediately met will also be advised of the availability of the
                                                                          4.2.3. Reassigning and Reallocating Address Space to
    transfer mechanism in section 8.3 as an alternative mechanism         Customers
    to obtain IPv4 addresses.                                              4.2.3.1. Efficient utilization
     4.1.8.1 Waiting list                                                  ISPs are required to apply a utilization efficiency criterion in
     The position of each qualified request on the waiting list will       providing address space to their customers. To this end, ISPs
     be determined by the date it was approved. Each organization          should have documented justification available for each
     may have one approved request on the waiting list at a time.          reassignment and reallocation. ARIN may request this
                                                                           justification at any time. If justification is not provided, future
     4.1.8.2 Fulfilling unmet needs                                        receipt of allocations may be impacted.
     As address blocks become available for allocation, ARIN will          4.2.3.2. VLSM
     fulfill requests on a first-approved basis, subject to the size of
     each available address block and a timely re-validation of the        To increase utilization efficiency of IPv4 address space, ISPs
     original request. Requests will not be partially filled. Any          reassigning IP address space to their customers should require
     requests met through a transfer will be considered fulfilled          their customers to use variable length subnet mask (VLSM)
     and removed from the waiting list.                                    and classless technologies (CIDR) within their networks. ISPs
                                                                           should issue blocks smaller than /24 wherever feasible.
     4.1.9. [Section Number Retired]
                                                                           4.2.3.3. Contiguous blocks
    4.2. Allocations to ISPs (Requirements for Requesting                  IP addresses are allocated to ISPs in contiguous blocks, which
    Initial Address Space)                                                 should remain intact. Fragmentation of blocks is discouraged.
                                                                           To avoid fragmentation, ISPs are encouraged to require their
    4.2.1. Principles                                                      customers to return address space if they change ISPs.
                                                                           Therefore, if a customer moves to another service provider or
     4.2.1.1. Purpose
                                                                           otherwise terminates a contract with an ISP, it is
     ARIN allocates blocks of IP addresses to ISPs for the purpose of      recommended that the customer return the network
     reassigning and reallocating that space to their customers.           addresses to the ISP and renumber into the new provider’s
     4.2.1.2. Annual Renewal                                               address space. The original ISP should allow sufficient time for
                                                                           the renumbering process to be completed before requiring
     An annual fee for registered space is due by the anniversary          the address space to be returned.
     date of the ISP’s first allocation from ARIN. ISPs should take
     care to ensure that their annual renewal payment is made by           4.2.3.4. Downstream customer adherence
     their anniversary due date in accordance with the Registration        ISPs must require their downstream customers to adhere to
     Services Agreement. If not paid by the anniversary date, the          the following criteria:
     address space may be revoked. Please review the Annual
     Renewal/Maintenance Fees Page for more details.                        4.2.3.4.1. Utilization
     4.2.1.3. Utilization rate                                              Reassignment and reallocation information for prior
                                                                            allocations must show that each customer meets the 80%
     Utilization rate of address space is a key factor, among others,       utilization criteria and must be available via SWIP / a
     in determining address allocation.                                     distributed service which meets the standards set forth in
                                                                            section 3.2 prior to your issuing them additional space.

6
    Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 8 of 20 PageID# 114
 4.2.3.4.2. Downstream ISPs                                             Using SWIP or a distributed service which meets the
 Customers must follow ARIN policy for ISPs.                            standards set forth in section 3.2, residential access ISPs
                                                                        must show that they have reassigned at least 80% of their
4.2.3.5. [Section Number Retired]                                       current address space, with a 50 to 80% utilization rate, in
                                                                        order to request additional addresses.
4.2.3.6. Reassignments to multihomed downstream
customers                                                               Each assignment to a specific end-user (if holding /29 and
                                                                        larger blocks) requires the submission of a SWIP or use of
Under normal circumstances an ISP is required to determine              a distributed service which meets the standards set forth
the prefix size of their reassignment to a downstream                   in section 3.2. Requesters will also be asked to provide
customer according to the guidelines set forth in RFC 2050.             detailed plans for use of the newly requested space.
Specifically, a downstream customer justifies their
reassignment by demonstrating they have an immediate                    4.2.3.7.3.2. Residential Customer Privacy
requirement for 25% of the IP addresses being assigned, and             To maintain the privacy of their residential customers, an
that they have a plan to utilize 50% of their assignment within         organization with downstream residential customers
one year of its receipt. This policy allows a downstream                holding /29 and larger blocks may substitute that
customer’s multihoming requirement to serve as justification            organization’s name for the customer’s name, e.g. ‘Private
for a /24 reassignment from their upstream ISP, regardless of           Customer - XYZ Network’, and the customer’s street
host requirements. Downstream customers must provide                    address may read ‘Private Residence’. Each private
contact information for all of their upstream providers to the          downstream residential reassignment must have accurate
ISP from whom they are requesting a /24. The ISP will then              upstream Abuse and Technical POCs visible on the WHOIS
verify the customer’s multihoming requirement and may                   or Distributed Information Service record for that block.
assign the customer a /24, based on this policy. Customers
may receive a /24 from only one of their upstream providers         4.2.3.8 Reassignments for Third Party Internet Access (TPIA)
under this policy without providing additional justification.       over Cable
ISPs may demonstrate they have made an assignment to a
                                                                    IP addresses reassigned by an ISP to an incumbent cable
downstream customer under this policy by supplying ARIN
                                                                    operator for use with Third Party Internet Access (TPIA) will be
with the information they collected from the customer, as
                                                                    counted as fully used once they are assigned to equipment by
described above, or by identifying the AS number of the
                                                                    the underlying cable carrier provided they meet the following
customer. This information may be requested by ARIN staff
                                                                    requirements:
when reviewing an ISP’s utilization during their request for
additional IP addresses space.                                       • initial assignments to each piece of hardware represent the
                                                                       smallest subnet reasonably required to deploy service to
4.2.3.7. Registration                                                  the customer base served by the hardware
ISPs are required to demonstrate efficient use of IP address
                                                                     • additional assignments to each piece of hardware are
space allocations by providing appropriate documentation,
including but not limited to assignment histories, showing             made only when all previous assignments to that specific
their efficient use.                                                   piece of hardware are at least 80% used and represent a 24
                                                                       month supply
 4.2.3.7.1. Reassignment and Reallocation Information                • IP allocations issued through 4.2.3.8 are non-transferable
 Each IPv4 reassignment or reallocation containing a /29 or            via section 8.3 and section 8.4 for a period of 36 months. In
 more addresses shall be registered in the WHOIS directory via         the case of a section 8.2 transfer the IP assignment must be
 SWIP or a distributed service which meets the standards set           utilized for the same purpose or needs based justification
 forth in section 3.2. Reassignment and reallocation
                                                                       at a rate consistent with intended use.
 registrations shall include each client’s organizational
 information, except where specifically exempted by this           4.2.4. ISP Additional Requests
 policy.
                                                                    4.2.4.1. Utilization percentage (80%)
 4.2.3.7.2. Reassignments and Reallocations visible within 7        ISPs must have efficiently utilized all allocations, in aggregate,
 days                                                               to at least 80% and at least 50% of every allocation in order to
 All reassignments and reallocations shall be made visible as       receive additional space. This includes all space reassigned or
 required in section 4.2.3.7.1 within seven calendar days of        reallocated to their customers.
 reassignment or reallocation.
                                                                    4.2.4.2. Return address space as agreed
 4.2.3.7.3. Residential Subscribers                                 Return prior address space designated for return as agreed.
    4.2.3.7.3.1. Residential Market Area                            4.2.4.3. Request size
    In most cases, ISPs that have residential subscribers assign    ISPs may request up to a 24-month supply of IPv4 addresses.
    address space to their access infrastructure to which their
    customers connect rather than to individual subscribers.        4.2.4.4. [Section Number Retired]
    This assignment information regarding each market area
    holding an address block should be entered via SWIP (or
    by use of a distributed service which meets the standards
    set forth in section 3.2) with the network name used to
    identify each market area. Initial allocations are based on
    total number of homes that could purchase the service in
    a given market area.

                                                                                                                                         7
          Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 9 of 20 PageID# 115
    4.2.5. - 4.2.6. [Section Numbers Retired]                           information. ISPs and other organizations receiving these
                                                                        micro-allocations will be charged under the ISP fee schedule,
    4.3. End-users - Assignments to end-users                           while end-users will be charged under the fee schedule for
                                                                        end-users. This policy does not preclude exchange point
    4.3.1. End-users                                                    operators from requesting address space under other policies.
    ARIN assigns blocks of IP addresses to end-users who request        ARIN will place an equivalent of a /15 of IPv4 address space in a
    address space for their internal use in running their own           reserve for Critical Infrastructure, as defined in section 4.4.
    networks, but not for sub-delegation of those addresses
    outside their organization. End-users must meet the                 ICANN-sanctioned gTLD operators may justify up to the
    requirements described in these guidelines for justifying the       equivalent of an IPv4 /23 block for each authorized new gTLD,
    assignment of an address block.                                     allocated from the free pool or received via transfer, but not
                                                                        from the above reservation. This limit of a /23 equivalent per
    4.3.2. Minimum assignment                                           gTLD does not apply to gTLD allocations made under previous
    ARIN’s minimum assignment for end-user organizations is a           policy.
    /24.
                                                                        4.5. Multiple Discrete Networks
    End-user organizations without direct assignments or
    allocations from ARIN qualify for an initial assignment of ARIN’s   Organizations with multiple discrete networks desiring to
    minimum assignment size.                                            request new or additional address space under a single
                                                                        Organization ID must meet the following criteria:
    4.3.3. Utilization rate                                               1. The organization shall be a single entity and not a
    Organizations may qualify for a larger initial allocation by             consortium of smaller independent entities.
    providing appropriate details to verify their 24-month growth         2. The organization must have compelling criteria for
    projection.                                                              creating discrete networks. Examples of a discrete
    The basic criterion that must be met is a 50% utilization rate           network might include:
    within 24 months.                                                          a. Regulatory restrictions for data transmission,
    A greater utilization rate may be required based on individual             b. Geographic distance and diversity between
    network requirements.                                                          networks,
    4.3.4. Additional considerations                                           c. Autonomous multihomed discrete networks.
    End-users may qualify for address space under other policies          3.   The organization must keep detailed records on how it
    such as Micro-allocation [4.4].                                            has allocated space to each location, including the date of
                                                                               each allocation.
    4.3.5. Non-connected Networks                                         4.   When applying for additional internet address
    End-users not currently connected to an ISP and/or not                     registrations from ARIN, the organization must
    planning to be connected to the Internet are encouraged to                 demonstrate utilization greater than 50% of both the last
    use private IP address numbers reserved for non-connected                  block allocated and the aggregate sum of all blocks
    networks (see RFC 1918). When private, non-connected                       allocated from ARIN to that organization. If an
    networks require interconnectivity and the private IP address              organization is unable to satisfy this 50% minimum
    numbers are ineffective, globally unique addresses may be                  utilization criteria, the organization may alternatively
    requested and used to provide this interconnectivity.                      qualify for additional internet address registrations by
                                                                               having all unallocated blocks of addresses smaller than
    4.3.6. Additional Assignments                                              ARIN’s current minimum allocation size.
     4.3.6.1 Utilization Requirements for Additional Assignment           5.   The organization may not allocate additional address
     End-users must have efficiently utilized all assignments, in              space to a location until each of that location’s address
     aggregate, to at least 80% and at least 50% of every                      blocks are 80% utilized.
     assignment in order to receive additional space, and must            6.   The organization should notify ARIN at the time of the
     provide ARIN with utilization details.                                    request their desire to apply this policy to their account.
                                                                          7.   Upon verification that the organization has shown
    4.4. Micro-allocation                                                      evidence of deployment of the new discrete network site,
    ARIN will make IPv4 micro-allocations to critical infrastructure           the new network(s) shall be allocated the minimum
    providers of the Internet, including public exchange points,               allocation size under section 4.2.1.5.
    core DNS service providers (e.g. ICANN-sanctioned root and
    ccTLD operators) as well as the RIRs and IANA. These allocations    4.6., 4.7., 4.8., 4.9. [Section Numbers Retired]
    will be no smaller than a /24. Multiple allocations may be
    granted in certain situations.                                      4.10 Dedicated IPv4 block to facilitate IPv6
    Exchange point allocations MUST be allocated from specific          Deployment
    blocks reserved only for this purpose. All other micro-             When ARIN receives its last /8 IPv4 allocation from IANA, a
    allocations WILL be allocated out of other blocks reserved for      contiguous /10 IPv4 block will be set aside and dedicated to
    micro-allocation purposes. ARIN will make a list of these blocks    facilitate IPv6 deployment. Allocations and assignments from
    publicly available.                                                 this block must be justified by immediate IPv6 deployment
    Exchange point operators must provide justification for the         requirements. Examples of such needs include: IPv4 addresses
    allocation, including: connection policy, location, other           for key dual stack DNS servers, and NAT-PT or NAT464
    participants (minimum of three total), ASN, and contact
8
     Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 10 of 20 PageID# 116
translators. ARIN staff will use their discretion when evaluating    unicast address space, for which RIRs formulate allocation and
justifications.                                                      assignment policies.
This block will be subject to a minimum size allocation of /28
and a maximum size allocation of /24. ARIN should use sparse         6.2. [Section Number Retired]
allocation when possible within that /10 block.
                                                                     6.3. Goals of IPv6 address space management
In order to receive an allocation or assignment under this
policy:                                                              6.3.1. Goals
   1. the applicant may not have received resources under this       IPv6 address space is a public resource that must be managed
       policy in the preceding six months;                           in a prudent manner with regards to the long-term interests of
                                                                     the internet. Responsible address space management involves
   2. previous allocations/assignments under this policy must
                                                                     balancing a set of sometimes competing goals. The following
       continue to meet the justification requirements of this
                                                                     are the goals relevant to IPv6 address policy.
       policy;
   3. previous allocations/assignments under this policy must        6.3.2. Uniqueness
       meet the utilization requirements of end user                 Every assignment and/or allocation of address space must
       assignments;                                                  guarantee uniqueness worldwide. This is an absolute
   4. the applicant must demonstrate that no other allocations       requirement for ensuring that every public host on the Internet
       or assignments will meet this need;                           can be uniquely identified.
   5. on subsequent allocation under this policy, ARIN staff may     6.3.3. Registration
       require applicants to renumber out of previously
       allocated / assigned space under this policy in order to      Internet address space must be registered in a registry
       minimize non-contiguous allocations.                          database accessible to appropriate members of the Internet
                                                                     community. This is necessary to ensure the uniqueness of each
                                                                     Internet address and to provide reference information for
5. AS Numbers                                                        Internet troubleshooting at all levels, ranging from all RIRs and
                                                                     IRs to end users.
There are a limited number of available Autonomous System
Numbers (AS Numbers), therefore, it is important to determine        The goal of registration should be applied within the context of
which sites require unique AS Numbers and which do not. Sites        reasonable privacy considerations and applicable laws.
that do not require a unique AS Number should use one or
more of the AS Numbers reserved for private use. Those
                                                                     6.3.4. Aggregation
numbers are: 64512 through 65534 and 4200000000 through              Wherever possible, address space should be distributed in a
4294967294 inclusive.                                                hierarchical manner, according to the topology of network
                                                                     infrastructure. This is necessary to permit the aggregation of
In order to be assigned an AS Number, each requesting                routing information by ISPs, and to limit the expansion of
organization must provide ARIN with verification that it has one     Internet routing tables.
of the following:
                                                                     This goal is particularly important in IPv6 addressing, where the
   1. A unique routing policy (its policy differs from its border    size of the total address pool creates significant implications for
      gateway peers)                                                 both internal and external routing.
   2. A multihomed site.                                             IPv6 address policies should seek to avoid fragmentation of
AS Numbers are issued based on current need. An organization         address ranges.
should request an AS Number only when it is already                  Further, RIRs should apply practices that maximize the
multihomed or will immediately become multihomed.                    potential for subsequent allocations to be made contiguous
5.1. [Section Number Retired]                                        with past allocations currently held. However, there can be no
                                                                     guarantee of contiguous allocation.

6. IPv6                                                              6.3.5. Conservation
                                                                     Although IPv6 provides an extremely large pool of address
6.1. Introduction                                                    space, address policies should avoid unnecessarily wasteful
                                                                     practices. Requests for address space should be supported by
6.1.1. Overview                                                      appropriate documentation and stockpiling of unused
This document describes policies for the allocation and              addresses should be avoided.
assignment of globally-unique Internet Protocol Version 6
(IPv6) address space. It updates and obsoletes the existing          6.3.6. Fairness
Provisional IPv6 Policies in effect since 1999. Policies described   All policies and practices relating to the use of public address
in this document are intended to be adopted by each registry.        space should apply fairly and equitably to all existing and
However, adoption of this document does not preclude local           potential members of the Internet community, regardless of
variations in each region or area.                                   their location, nationality, size or any other factor.
RFC 2373, RFC 2373bis designate 2000::/3 to be global unicast
address space that IANA may allocate to the RIRs. In accordance      6.3.7. Minimized Overhead
with RFC 2928, RFC 2373bis, IAB-Request, IANA has allocated          It is desirable to minimize the overhead associated with
initial ranges of global unicast IPv6 address space from the         obtaining address space. Overhead includes the need to go
2001::/16 address block to the existing RIRs. This document          back to RIRs for additional space too frequently, the overhead
concerns the initial and subsequent allocations of the 2000::/3      associated with managing address space that grows through a

                                                                                                                                           9
          Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 11 of 20 PageID# 117
     number of small successive incremental expansions rather than             equally sized nibble-boundary aligned block to each of
     through fewer, but larger, expansions.                                    the requesters serving sites large enough to satisfy the
                                                                               needs of the requesters largest single serving site using
     6.3.8. Conflict of goals                                                  no more than 75% of the available addresses.
     The goals described above will often conflict with each other,
     or with the needs of individual IRs or end users. All IRs                 This calculation can be summarized as /N where N =
     evaluating requests for allocations and assignments must make
                                                                               P-(X+Y) and P is the organization’s Provider Allocation
     judgments, seeking to balance the needs of the applicant with
     the needs of the Internet community as a whole.                           Unit X is a multiple of 4 greater than 4/3*serving sites
                                                                               and Y is a multiple of 4 greater than 4/3*end sites served
     In IPv6 address policy, the goal of aggregation is considered to          by largest serving site.
     be the most important.
                                                                             d. For purposes of the calculation in (c), an end site which
     6.4. IPv6 Policy Principles                                                can justify more than a /48 under the end-user assign-
     To address the goals described in the previous section, the                ment criteria in 6.5.8 shall count as the appropriate num-
     policies in this document discuss and follow the basic                     ber of /48s that would be assigned under that policy.
     principles described below.                                             e. For purposes of the calculation in (c), an LIR which has
     6.4.1. Address space not to be considered property                         subordinate LIRs shall make such reallocations according
                                                                                to the same policies and criteria as ARIN. In such a case,
     It is contrary to the goals of this document and is not in the
     interests of the Internet community as a whole for address                 the prefixes necessary for such a reallocation should be
     space to be considered freehold property.                                  treated as fully utilized in determining the block sizing
                                                                                for the parent LIR. LIRs which do not receive resources
     The policies in this document are based upon the
                                                                                directly from ARIN will not be able to make such reallo-
     understanding that globally-unique IPv6 unicast address space
     is allocated/assigned for use rather than owned.                           cations to subordinate LIRs and subordinate LIRs which
                                                                                need more than a /32 shall apply directly to ARIN.
     6.4.2. Routability not guaranteed                                       f. An LIR is not required to design or deploy their network
     There is no guarantee that any address allocation or                       according to this structure. It is strictly a mechanism to
     assignment will be globally routable.                                      determine the largest IP address block to which the LIR is
     However, RIRs must apply procedures that reduce the                        entitled.
     possibility of fragmented address space which may lead to a
     loss of routability.                                                 6.5.2.2 Qualifications
                                                                          An organization qualifies for an allocation under this policy if
     6.4.3. [Section Number Retired]                                      they meet any of the following criteria:
     6.4.4. Consideration of IPv4 Infrastructure                             a. Have a previously justified IPv4 ISP allocation from ARIN
     Where an existing IPv4 service provider requests IPv6 space for            or one of its predecessor registries or can qualify for an
     eventual transition of existing services to IPv6, the number of            IPv4 ISP allocation under current criteria.
     present IPv4 customers may be used to justify a larger request          b. Are currently multihomed for IPv6 or will immediately
     than would be justified if based solely on the IPv6                        become multihomed for IPv6 using a valid assigned
     infrastructure.                                                            global AS number.
     6.5. Policies for allocations and assignments                             In either case, they will be making reassignments or real-
      6.5.1. Terminology                                                       locations from allocation(s) under this policy to other
         a. The terms ISP and LIR are used interchangeably in this             organizations.
            document and any use of either term shall be construed           c. Provide ARIN a reasonable technical justification indicat-
            to include both meanings.                                           ing why an allocation is necessary. Justification must
         b. The term nibble boundary shall mean a network mask                  include the intended purposes for the allocation and
            which aligns on a 4-bit boundary (in slash notation, /n,            describe the network infrastructure the allocation will be
            where n is evenly divisible by 4, allowing unit quantities          used to support. Justification must also include a plan
            of X such that 2^n=X where n is evenly divisible by 4,              detailing anticipated reassignments and reallocations to
            such as 16, 256, 4096, etc.)                                        other organizations or customers for one, two and five
                                                                                year periods, with a minimum of 50 assignments within
     6.5.2 Initial Allocations to LIRs                                          5 years.
      6.5.2.1 Size                                                       6.5.3 Subsequent Allocations to LIRs
         a. All allocations shall be made on nibble boundaries.              a. Where possible ARIN will make subsequent allocations
                                                                                by expanding the existing allocation.
         b. In no case shall an LIR receive smaller than a /32 unless
            they specifically request a /36. In no case shall an ISP         b. An LIR qualifies for a subsequent allocation if they meet
            receive more than a /16 initial allocation.                         any of the following criteria:
         c. The maximum allowable allocation shall be the smallest             • Shows utilization of 75% or more of their total address
            nibble-boundary aligned block that can provide an                    space

10
     Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 12 of 20 PageID# 118
      • Shows utilization of more than 90% of any serving site        customer’s street address may read ‘Private Residence’. Each
      • Has allocated more than 90% of their total address            private downstream residential reassignment must have
        space to serving sites, with the block size allocated to      accurate upstream Abuse and Technical POCs visible on the
                                                                      WHOIS or Distributed Information Service record for that
        each serving site being justified based on the criteria
                                                                      block.
        specified in section 6.5.2.
    c. If ARIN can not expand one or more existing allocations,     6.5.5.4. Registration Requested by Recipient
       ARIN shall make a new allocation based on the initial        If the downstream recipient of a static assignment of /64
       allocation criteria above. The LIR is encouraged, but not    or more addresses requests publishing of that assignment
       required to renumber into the new allocation over time       in ARIN’s registration database, the ISP shall register that
       and return any allocations no longer in use.                 assignment as described in section 6.5.5.1.
    d. If an LIR has already reached a /12 or more, ARIN will      6.5.6. [Section Number Retired]
      allocate a single additional /12 rather than continue
      expanding nibble boundaries.                                 6.5.7. Existing IPv6 address space holders
                                                                   LIRs which received an allocation under previous policies which
 6.5.3.1 Subsequent Allocations for Transition                     is smaller than what they are entitled to under this policy may
 Subsequent allocations will also be considered for                receive a new initial allocation under this policy. If possible,
 deployments that cannot be accommodated by, nor were              ARIN will expand their existing allocation.
 accounted for, under the initial allocation. Justification for
 the subsequent subnet size will be based on the plan and          6.5.8 Direct assignments from ARIN to end-user
 technology provided with a /24 being the maximum allowed          organizations
 for a transition technology. Justification for transitional        6.5.8.1. Initial Assignment Criteria
 allocations will be reviewed every 3 years and reclaimed if        Organizations may justify an initial assignment for addressing
 they are no longer in use for transitional purposes. All such      devices directly attached to their own network infrastructure,
 allocations for transitional technology will be made from a        with an intent for the addresses to begin operational use
 block designated for this purpose.                                 within 12 months, by meeting one of the following criteria:
                                                                      a. Having a previously justified IPv4 end-user assignment
6.5.4. Reassignments from LIRs/ISPs
                                                                         from ARIN or one of its predecessor registries, or;
Reassignments to end users shall be governed by the same
practices adopted by the community in section 6.5.8 except            b. Currently being IPv6 Multihomed or immediately becom-
that the requirements in 6.5.8.1 do not apply.                           ing IPv6 Multihomed and using an assigned valid global
                                                                         AS number, or;
 6.5.4.1. Reassignment to operator’s infrastructure
                                                                      c. By having a network that makes active use of a minimum
 An LIR may reassign up to a /48 per PoP as well as up to an             of 2000 IPv6 addresses within 12 months, or;
 additional /48 globally for its own infrastructure.
                                                                      d. By having a network that makes active use of a minimum
6.5.5. Registration                                                      of 200 /64 subnets within 12 months, or;
ISPs are required to demonstrate efficient use of IP address          e. By having a contiguous network that has a minimum of
space allocations by providing appropriate documentation,
                                                                         13 active sites within 12 months, or;
including but not limited to reassignment and reallocation
histories, showing their efficient use.                               f. By providing a reasonable technical justification indicat-
                                                                         ing why IPv6 addresses from an ISP or other LIR are
 6.5.5.1. Reassignment information                                       unsuitable.
 Each static IPv6 re-allocation, reassignment containing a
 /47 or more addresses, or subdelegation of any size that           Examples of justifications for why addresses from an ISP or
 will be individually announced, shall be registered in the         other LIR may be unsuitable include, but are not limited to:
 WHOIS directory via SWIP or a distributed service which              • An organization that operates infrastructure critical to life
 meets the standards set forth in section 3.2. Reassignment             safety or the functioning of society can justify the need
 and reallocation registrations shall include each client’s             for an assignment based on the fact that renumbering
 organizational information, except where specifically                  would have a broader than expected impact than simply
 exempted by this policy.                                               the number of hosts directly involved. These would
                                                                        include: hospitals, fire fighting, police, emergency
 6.5.5.2. Reassignments and Reallocations visible within 7 days         response, power or energy distribution, water or waste
 All reassignments and reallocations shall be made visible              treatment, traffic management and control, etc.
 as required in section 6.5.5.1 within seven calendar days of         • Regardless of the number of hosts directly involved, an
 reassignment or reallocation.                                          organization can justify the need for an assignment if
                                                                        renumbering would affect 2000 or more individuals either
 6.5.5.3. Residential Subscribers
                                                                        internal or external to the organization.
   6.5.5.3.1. Residential Customer Privacy                            • An organization with a network not connected to the
   To maintain the privacy of their residential customers, an           Internet can justify the need for an assignment by
   organization with downstream residential customers may               documenting a need for guaranteed uniqueness, beyond
   substitute that organization’s name for the customer’s               the statistical uniqueness provided by ULA (see RFC 4193).
   name, e.g. ‘Private Customer - XYZ Network’, and the
                                                                                                                                        11
         Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 13 of 20 PageID# 119
       • An organization with a network not connected to the                 c. If it is not possible to expand an existing assignment, or
         Internet, such as a VPN overlay network, can justify the               to expand it adequately to meet the justified need, then
         need for an assignment if they require authoritative                   a separate new assignment will be made of the size
         delegation of reverse DNS.                                             justified.
     6.5.8.2. Initial assignment size
                                                                          6.5.8.4 Consolidation and return of separate assignments
     Organizations that meet at least one of the initial assignment
                                                                          Organizations with multiple separate assignments should
     criteria above are eligible to receive an initial assignment of
                                                                          consolidate into a single aggregate, if feasible. If an
     /48. Requests for larger initial assignments, reasonably
                                                                          organization stops using one or more of its separate
     justified with supporting documentation, will be evaluated
                                                                          assignments, any unused assignments must be returned to
     based on the number of sites in an organization’s network and
                                                                          ARIN.
     the number of subnets needed to support any extra-large
     sites defined below.                                                6.5.9. Community Network Allocations
     The initial assignment size will be determined by the number        While community networks would normally be considered to
     of sites justified below. An organization qualifies for an          be ISP type organizations under existing ARIN criteria, they
     assignment on the next larger nibble boundary when their            tend to operate on much tighter budgets and often depend on
     sites exceed 75% of the /48s available in a prefix. For example:    volunteer labor. As a result, they tend to be much smaller and
          More than 1 but less than or equal to 12 sites justified,      more communal in their organization rather than provider/
          receives a /44 assignment;                                     customer relationships of commercial ISPs. This section seeks to
                                                                         provide a policy that is more friendly to those environments by
          More than 12 but less than or equal to 192 sites justified,
                                                                         allowing community network to receive a smaller allocation
          receives a /40 assignment;
                                                                         than other LIRs or commercial ISPs.
          More than 192 but less than or equal to 3,072 sites
          justified, receives a /36 assignment;                           6.5.9.1. Qualification Criteria
          More than 3,072 but less than or equal to 49,152 sites          To qualify under this section, a community network must
          justified, receives a /32 assignment; etc...                    demonstrate to ARIN’s satisfaction that it meets the definition
                                                                          of a community network under section 2.11 of the NRPM.
     6.5.8.2.1 Standard sites
     A site is a discrete location that is part of an organization’s      6.5.9.2. Allocation Size
     network. A campus with multiple buildings may be                     Community networks are eligible only to receive an allocation
     considered as one or multiple sites, based on the                    of /40 of IPv6 resources under this section. Community
     implementation of its network infrastructure. For a campus to        networks that wish to receive a larger initial allocation or any
     be considered as multiple sites, reasonable technical                subsequent allocations must qualify as a regular LIR, see
     documentation must be submitted describing how the                   sections 6.5.2 or 6.5.3 respectively.
     network infrastructure is implemented in a manner equivalent
     to multiple sites.                                                   6.5.9.3. Reassignments by Community Networks
                                                                          Similar to other LIRs, Community networks shall make
     An organization may request up to a /48 for each site in its
                                                                          reassignments to end-users in accordance with applicable
     network, and any sites that will be operational within 12
                                                                          policies, in particular, but not limited to sections 6.5.4 and
     months.
                                                                          6.5.5. However, they shall not reallocate resources under this
     6.5.8.2.2 Extra-large sites                                          section.
     In rare cases, an organization may request more than a /48 for
     an extra-large site which requires more than 16,384 /64             6.6. - 6.9. [Section Numbers Retired]
     subnets. In such a case, a detailed subnet plan must be
     submitted for each extra-large site in an organization’s            6.10. Micro-allocations
     network. An extra-large site qualifies for the next larger prefix   6.10.1. Micro-allocations for Critical Infrastructure
     when the total subnet utilization exceeds 25%. Each extra-
     large site will be counted as an equivalent number of /48           ARIN will make micro-allocations to critical infrastructure
     standard sites.                                                     providers of the Internet, including public exchange points,
                                                                         core DNS service providers (e.g. ICANN-sanctioned root, gTLD,
     6.5.8.3 Subsequent assignments                                      and ccTLD operators) as well as the RIRs and IANA. These
     Requests for subsequent assignments with supporting                 allocations will be no smaller than a /24 using IPv4 or a /48
     documentation will be evaluated based on the same criteria          using IPv6. Multiple allocations may be granted in certain
     as an initial assignment under 6.5.8.2 with the following           situations. - Exchange point allocations MUST be allocated from
     modifications:                                                      specific blocks reserved only for this purpose. All other micro-
                                                                         allocations WILL be allocated out of other blocks reserved for
         a. A subsequent assignment is justified when the total utili-   micro-allocation purposes. ARIN will make a list of these blocks
            zation based on the number of sites justified exceeds        publicly available. - Exchange point operators must provide
            75% across all of an organization’s assignments. If the      justification for the allocation, including: connection policy,
            organization received an assignment per section 6.11         location, other participants (minimum of two total), ASN, and
            IPv6 Multiple Discrete Networks, such assignments will       contact information. ISPs and other organizations receiving
            be evaluated as if they were to a separate organization.     these micro-allocations will be charged under the ISP fee
                                                                         schedule, while end-users will be charged under the fee
        b. When possible subsequent assignments will result it the
                                                                         schedule for end-users. This policy does not preclude exchange
           expansion of an existing assignment by one or more nib-       point operators from requesting address space under other
           ble boundaries as justified.                                  policies.
12
     Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 14 of 20 PageID# 120
6.10.2. Micro-allocations for Internal Infrastructure                     transfer, assign, or give the number resource to any other
Organizations that currently hold IPv6 allocations may apply for          person or organization. The POC must notify ARIN if a business
a micro-allocation for internal infrastructure. Applicant must            fails so the assigned number resources can be returned to the
provide technical justification indicating why a separate non-            available pool of number resources if a transfer is not requested
routed block is required. Justification must include why a sub-           and justified.
allocation of currently held IP space cannot be utilized. Internal
infrastructure allocations must be allocated from specific                8.2. Mergers, Acquisitions, and Reorganizations
blocks reserved only for this purpose.                                    ARIN will consider requests for the transfer of number
                                                                          resources in the case of mergers, acquisitions, and
6.11. IPv6 Multiple Discrete Networks                                     reorganizations under the following conditions:
Organizations with multiple discrete IPv6 networks desiring to             • The current registrant must not be involved in any dispute
request new or additional address space under a single                       as to the status of the resources to be transferred.
Organization ID must meet the following criteria:
                                                                           • The new entity must sign an RSA covering all resources to
  1. The organization shall be a single entity and not a                     be transferred.
     consortium of smaller independent entities.
                                                                           • The resources to be transferred will be subject to ARIN
  2. The organization must have compelling criteria for                      policies.
     creating discrete networks. Examples of a discrete
     network might include:                                                • The minimum transfer size is the smaller of the original
                                                                             allocation size or the applicable minimum allocation size in
     -- Regulatory restrictions for data transmission,                       current policy.
     -- Geographic distance and diversity between networks,                • The Internet number resources being transferred as part of
     -- Autonomous multihomed discrete networks.                             an 8.2 transfer will not be subject to a needs-based
  3. The organization must keep detailed records on how it                   assessment during the process of the 8.2 transfer.
     has allocated space to each location, including the date of          AND one or more of the following:
     each allocation.
                                                                           • The recipient must provide evidence that they have
  4. The organization should notify ARIN at the time of the
                                                                             acquired the assets that use the resources to be transferred
     request their desire to apply this policy to their account.
                                                                             from the current registrant.
  5. Requests for additional space:
                                                                          OR
     a. Organization must specify on the application which                 • The recipient must show that they have acquired the entire
        discrete network(s) the request applies to                           entity which is the current registrant.
     b. Each network will be judged against the existing
        utilization criteria specified in 6.5.2 and 6.5.3 as if it were
        a separate organization, rather than collectively as              8.3. Transfers to Specified Recipients
        would be done for requests outside of this policy.                In addition to transfers under section 8.2, IPv4 numbers
                                                                          resources and ASNs may be transferred according to the
                                                                          following conditions.
7. Reverse Mapping
                                                                          Conditions on source of the transfer:
7.1. [Section Number Retired]                                               • The source entity must be the current registered holder of
7.2. [Section Number Retired]                                                 the IPv4 address resources, and not be involved in any
                                                                              dispute as to the status of those resources.
                                                                            • The source entity must not have received a transfer,
8. Transfers                                                                  allocation, or assignment of IPv4 number resources from
8.1. Principles                                                               ARIN for the 12 months prior to the approval of a transfer
Number resources are nontransferable and are not assignable                   request. This restriction does not include M&A transfers.
to any other organization unless ARIN has expressly and in                  • Address resources from a reserved pool (including those
writing approved a request for transfer. ARIN is tasked with                  designated in Section 4.4 and 4.10) are not eligible for
making prudent decisions on whether to approve the transfer                   transfer.
of number resources.
                                                                          Conditions on recipient of the transfer:
It should be understood that number resources are not ‘sold’
under ARIN administration. Rather, number resources are                     • The recipients must meet the transfer requirements as
assigned to an organization for its exclusive use for the purpose             defined in section 8.5.
stated in the request, provided the terms of the Registration               • The resources transferred will be subject to current ARIN
Services Agreement continue to be met and the stated purpose                  policies.
for the number resources remains the same. Number resources
are administered and assigned according to ARIN’s published               8.4 Inter-RIR Transfers to Specified Recipients
policies.                                                                 Inter-regional transfers may take place only via RIRs who agree
Number resources are issued, based on justified need, to                  to the transfer and share reciprocal, compatible, needs-based
organizations, not to individuals representing those                      policies.
organizations. Thus, if a company goes out of business,                   Conditions on source of the transfer:
regardless of the reason, the point of contact (POC) listed for
the number resource does not have the authority to sell,
                                                                                                                                              13
          Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 15 of 20 PageID# 121
       • The source entity must be the current rights holder of the      8.5.7. Alternative Additional IPv4 Address Block Criteria
         IPv4 address resources recognized by the RIR responsible
                                                                         In lieu of 8.5.5 and 8.5.6, organizations may qualify for
         for the resources, and not be involved in any dispute as to
                                                                         additional IPv4 address blocks by demonstrating 80%
         the status of those resources.
                                                                         utilization of their currently allocated space. If they do so, they
       • Source entities outside of the ARIN region must meet any        qualify to receive one or more transfers up to the total size of
         requirements defined by the RIR where the source entity         their current ARIN IPv4 address holdings, with a maximum size
         holds the registration.                                         of /16.
       • Source entities within the ARIN region must not have
         received a transfer, allocation, or assignment of IPv4          An organization may qualify via 8.5.7 for a total of a /16
         number resources from ARIN for the 12 months prior to the       equivalent in any 6 month period.
         approval of a transfer request, unless either the source or     9. Out of Region Use
         recipient entity owns or controls the other, or both are        ARIN registered resources may be used outside the ARIN
         under common ownership or control. This restriction does        service region. Out of region use of ARIN registered resources
         not include M&A transfers.                                      are valid justification for additional number resources, provided
       • Address resources from a reserved pool (including those         that the applicant has a real and substantial connection with
         designated in Section 4.4 and 4.10) are not eligible for        the ARIN region which applicant must prove (as described
         transfer.                                                       below) and is using the same type of resources (with a
     Conditions on recipient of the transfer:                            delegation lineage back to an ARIN allocation or assignment)
                                                                         within the ARIN service region as follows:
       • The conditions on a recipient outside of the ARIN region
                                                                           • IPv4: At least a /22 used in region
         will be defined by the policies of the receiving RIR.
                                                                           • IPv6: At least a /44 used in region
       • Recipients within the ARIN region must meet the transfer
         requirements as defined in section 8.5.                           • ASN: At least one ASN present on one or more peering
                                                                             sessions and/or routers within the region.
       • Recipients within the ARIN region will be subject to current
         ARIN policies.                                                  A real and substantial connection shall be defined as carrying
                                                                         on business in the ARIN region in a meaningful manner. The
     8.5 Specified Transfer Recipient Requirements                       determination as to whether an entity is carrying on business in
                                                                         the ARIN region in a meaningful manner shall be made by
     8.5.1. Registration Services Agreement                              ARIN. Simply being incorporated in the ARIN region shall not
     The receiving entity must sign an RSA covering all resources to     be sufficient, on its own, to prove that an entity is carrying on
     be transferred unless that entity has a current (within the last    business in the ARIN region in a meaningful manner. Methods
     two versions) RSA on file.                                          that entities may consider using, including cumulatively, to
                                                                         prove that they are carrying on business in the ARIN region in a
     8.5.2. Operational Use                                              meaningful manner include:
     ARIN allocates or assigns number resources to organizations via       • Demonstrating a physical presence in the ARIN region
     transfer solely for the purpose of use on an operational                through a bricks and mortar location that is actually used
     network.
                                                                             for the purposes of conducting business in the ARIN region
     8.5.3. Minimum transfer size                                            in a meaningful manner. That is to say, the location is not
     ARIN’s minimum IPv4 transfer size is a /24.                             merely a registered office that serves no other business
                                                                             purpose.
     8.5.4. Initial block                                                  • Demonstrating that the entity has staff in the ARIN region.
     Organizations without direct assignments or allocations from            The greater the number of staff, the stronger this
     ARIN qualify for transfer of an initial IPv4 block of ARIN’s            connecting factor is.
     minimum transfer size.
                                                                           • Demonstrating that the entity holds assets in the ARIN
     8.5.5. Block size                                                       region. The greater the asset value, the stronger this
     Organizations may qualify for the transfer of a larger initial          connecting factor is.
     block, or an additional block, by providing documentation to          • Demonstrating that the entity provides services to and
     ARIN which details the use of at least 50% of the requested IPv4        solicits sales from residents of the ARIN region.
     block size within 24 months. An officer of the organization shall     • Demonstrating that the entity holds periodic meetings in
     attest to the documentation provided to ARIN.                           the ARIN region.
     8.5.6. Efficient utilization of previous blocks                       • Demonstrating that the entity raises investment capital
     Organizations with direct assignments or allocations from ARIN          from investors in the ARIN region.
     must have efficiently utilized at least 50% of their cumulative       • Demonstrating that the entity has a registered corporation
     IPv4 address blocks in order to receive additional space. This          in the ARIN region, although this factor on its own shall not
     includes all space reassigned to their customers.                       be sufficient.
                                                                           • Other fact based criterion that the entity considers
                                                                             appropriate and submits for ARIN’s review.
                                                                         The weight accorded to any of the above-noted factors, if any,
                                                                         shall be determined solely by ARIN.
14
     Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 16 of 20 PageID# 122
The services and facilities used to justify the need for ARIN                If the applying Regional Internet Registry does not
resources that will be used out of region cannot also be used to             establish any special needs for the period concerned,
justify resource requests from another RIR. When a request for               NECESSARY SPACE shall be determined as follows:
resources from ARIN is justified by need located within another              NECESSARY SPACE = AVERAGE NUMBER OF ADDRESSES
RIR’s service region, an officer of the application must attest              ALLOCATED MONTHLY DURING THE PAST 6 MONTHS *
that the same services and facilities have not been used as the              LENGTH OF PERIOD IN MONTHS
basis for a resource request in the other region(s). ARIN reserves
the right to obtain from the applicant a listing of all the                  If the applying RIR anticipates that due to certain special
applicant’s number holdings in the region(s) of proposed use,                needs the rate of allocation for the period concerned will
when there are factual reasons to support the request.                       be greater than the previous 6 months, it may determine
                                                                             its NECESSARY SPACE as follows:
                                                                             A) Calculate NECESSARY SPACE as its total needs for that
10. Global Number Resource Policy                                            period according to its projection and based on the
                                                                             special facts that justify these needs.
10.1. IANA to RIR Allocation of IPv4 Address Space
                                                                             B) Submit a clear and detailed justification of the above
This document describes the policies governing the allocation                mentioned projection (Item A).
of IPv4 address space from the IANA to the Regional Internet
Registries (RIRs). This document does not stipulate                          If the justification is based on the allocation tendency
performance requirements in the provision of services by IANA                prepared by the Regional Internet Registry, data
to an RIR in accordance with these policies. Such requirements               explaining said tendency must be enclosed.
should be specified by appropriate agreements among the RIRs                 If the justification is based on the application of one or
and ICANN.                                                                   more of the Regional Internet Registry’s new allocation
1. Allocation Principles                                                     policies, an impact analysis of the new policy/policies
                                                                             must be enclosed.
   • The IANA will allocate IPv4 address space to the RIRs in /8
      units.                                                                 If the justification is based on external factors such as
                                                                             new infrastructure, new services within the region,
   • The IANA will allocate sufficient IPv4 address space to the             technological advances or legal issues, the
      RIRs to support their registration needs for at least an 18            corresponding analysis must be enclosed together with
      month period.                                                          references to information sources that will allow
   • The IANA will allow for the RIRs to apply their own                     verification of the data.
      respective chosen allocation and reservation strategies in             If IANA does not have elements that clearly question the
      order to ensure the efficiency and efficacy of their work.             Regional Internet Registry’s projection, the special needs
2. Initial Allocations                                                       projected for the following 18 months, indicated in Item
                                                                             A above, shall be considered valid.
   Each new RIR shall, at the moment of recognition, be
   allocated a new /8 by the IANA. This allocation will be made       4. Announcement of IANA Allocations
   regardless of the newly formed RIR’s projected utilization            When address space is allocated to a RIR, the IANA will send
   figures and shall be independent of the IPv4 address space            a detailed announcement to the receiving RIR. The IANA will
   that may have been transferred to the new RIR by the                  also make announcements to all other RIRs, informing them
   already existing RIRs as part of the formal transition process.       of the recent allocation. The RIRs will coordinate
3. Additional Allocations                                                announcements to their respective membership lists and
                                                                         any other lists they deem necessary.
   A RIR is eligible to receive additional IPv4 address space
   from the IANA when either of the following conditions are             The IANA will make appropriate modifications to the
   met.                                                                  “Internet Protocol V4 Address Space” page of the IANA
                                                                         website and may make announcements to its own
   • The RIR’s AVAILABLE SPACE of IPv4 addresses is less than            appropriate announcement lists. The IANA announcements
      50% of a /8 block.                                                 will be limited to which address ranges, the time of
   • The RIR’s AVAILABLE SPACE of IPv4 addresses is less than            allocation and to which Registry they have been allocated.
      its established NECESSARY SPACE for the following 9
      months.                                                         10.2. Allocation of IPv6 Address Space by the Internet
   In either case, IANA shall make a single allocation of a whole     Assigned Numbers Authority (IANA) Policy to Regional
   number of /8 blocks, sufficient to satisfy the established         Internet Registries
   NECESSARY SPACE of the RIR for an 18 month period.                 This document describes the policy governing the allocation of
   3.1. Calculation of AVAILABLE SPACE                                IPv6 address space from the IANA to the Regional Internet
        The AVAILABLE SPACE of IPv4 addresses of a RIR shall be       Registries (RIRs). This document does not stipulate
        determined as follows:                                        performance requirements in the provision of services by IANA
                                                                      to an RIR in accordance with this policy. Such requirements will
        AVAILABLE SPACE = CURRENTLY FREE ADDRESSES +                  be specified by appropriate agreements between ICANN and
        RESERVATIONS EXPIRING DURING THE FOLLOWING                    the NRO.
        3 MONTHS – FRAGMENTED SPACE
                                                                      1. Allocation Principles
        FRAGMENTED SPACE is determined as the total amount
        of available blocks smaller than the RIR’s minimum               • The unit of IPv6 allocation (and therefore the minimum
        allocation size within the RIR’s currently available stock.        IPv6 allocation) from IANA to an RIR is a /12
   3.2. Calculation of NECESSARY SPACE
                                                                                                                                           15
          Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 17 of 20 PageID# 123
        • The IANA will allocate sufficient IPv6 address space to the          If the justification is based on external factors such as new
          RIRs to support their registration needs for at least an 18          infrastructure, new services within the region,
          month period.                                                        technological advances or legal issues, the corresponding
                                                                               analysis must be enclosed together with references to
        • The IANA will allow for the RIRs to apply their own
                                                                               information sources that will allow verification of the data.
          respective chosen allocation and reservation strategies in
          order to ensure the efficiency and efficacy of their work.           If IANA does not have elements that clearly question the
                                                                               Regional Internet Registry’s projection, the special needs
     2. Initial Allocations
                                                                               projected for the following 18 months, indicated in Item A
        • On inception of this policy, each current RIR with less than         above, shall be considered valid.
           a /12 unallocated address space, shall receive an IPv6        4. Announcement of IANA Allocations
           allocation from IANA
                                                                            The IANA, the NRO, and the RIRs will make announcements
        • Any new RIR shall, on recognition by ICANN receive an             and update their respective web sites regarding an
           IPv6 allocation from the IANA                                    allocation made by the IANA to an RIR. ICANN and the NRO
     3. Additional Allocations                                              will establish administrative procedures to manage this
        A RIR is eligible to receive additional IPv6 address space          process.
        from the IANA when either of the following conditions are
        met.                                                             10.3. IANA Policy for Allocation of ASN Blocks to RIRs
                                                                         Abstract
        • The RIR’s AVAILABLE SPACE of IPv6 addresses is less than
           50% of a /12.                                                 This document describes the policy governing the allocation of
                                                                         Autonomous System Numbers (ASNs) from the IANA to the
        • The RIR’s AVAILABLE SPACE of IPv6 addresses is less than       Regional Internet Registries (RIRs).
           its established NECESSARY SPACE for the following 9
                                                                         This policy document does not stipulate performance
           months.
                                                                         requirements in the provision of services by the IANA to an RIR.
        In either case, IANA shall make a single IPv6 allocation,        Such requirements will be specified by appropriate agreements
        sufficient to satisfy the established NECESSARY SPACE of the     between ICANN and the Number Resource Organization (NRO).
        RIR for an 18 month period.
                                                                         1. Allocation Principles
        3.1. Calculation of AVAILABLE SPACE
                                                                            IANA allocates ASNs to RIRs in blocks of 1024 ASNs. In this
           The AVAILABLE SPACE of IPv6 addresses of a RIR shall be          document the term “ASN block” refers to a set of 1024 ASNs.
           determined as follows:                                           Until 31 December 2010, allocations of 2-byte only and
           AVAILABLE SPACE = CURRENTLY FREE ADDRESSES +                     4-byte only ASN blocks will be made separately and
           RESERVATIONS EXPIRING DURING THE FOLLOWING                       independent of each other.
           3 MONTHS – FRAGMENTED SPACE                                      This means until 31 December 2010, RIRs can receive two
           FRAGMENTED SPACE is determined as the total amount               separate ASN blocks, one for 2-byte only ASNs and one for
           of available blocks smaller than the RIR’s minimum               4-byte only ASNs from the IANA under this policy. After this
           allocation size within the RIR’s currently available stock.      date, IANA and the RIRs will cease to make any distinction
        3.2. Calculation of NECESSARY SPACE                                 between 2-byte only and 4-byte only ASNs, and will operate
                                                                            ASN allocations from an undifferentiated 4-byte ASN
           If the applying Regional Internet Registry does not              allocation pool.
           establish any special needs for the period concerned,
           NECESSARY SPACE shall be determined as follows:               2. Initial Allocations
           NECESSARY SPACE = AVERAGE NUMBER OF ADDRESSES                    Each new RIR will be allocated a new ASN block.
           ALLOCATED MONTHLY DURING THE PAST 6 MONTHS *                  3. Additional Allocations
           LENGTH OF PERIOD IN MONTHS                                       An RIR is eligible to receive (an) additional ASN block(s) from
           If the applying RIR anticipates that due to certain special      the IANA if one of the following conditions is met:
           needs the rate of allocation for the period concerned will       1. The RIR has assigned/allocated 80% of the previously
           be different from the previous 6 months, it may                  received ASN block, or
           determine its NECESSARY SPACE as follows:
                                                                            2. The number of free ASNs currently held by the RIR is less
           Calculate NECESSARY SPACE as its total needs for that            than two months need. This projection is based on the
           period according to its projection and based on the              monthly average number of ASNs assigned/allocated by the
           special facts that justify these needs.                          RIR over the previous six months.
           Submit a clear and detailed justification of the above           An RIR will be allocated as many ASN blocks as are needed
           mentioned projection (Item A).                                   to support their registration needs for the next 12 months,
           If the justification is based on the allocation tendency         based on their average assignment/allocation rate over the
           prepared by the Regional Internet Registry, data                 previous six months, unless the RIR specifically requests
           explaining said tendency must be enclosed.                       fewer blocks than it qualifies for.
           If the justification is based on the application of one or    4. Announcement of IANA Allocations
           more of the Regional Internet Registry’s new allocation          The IANA, the NRO and the RIRs will make announcements
           policies, an impact analysis of the new policy/policies          and update their respective websites/databases when an
           must be enclosed.                                                allocation is made by the IANA to an RIR. ICANN and the


16
     Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 18 of 20 PageID# 124
   NRO will establish administrative procedures to manage this                 • The IANA inventory excludes “Special use IPv4
   process.                                                                      addresses” as defined in BCP 153 and any addresses
                                                                                 allocated by the IANA for experimental use.
10.4. Global Policy for the Allocation of the Remaining
                                                                             b. Any IPv4 space returned to the IANA by any means.
IPv4 Address Space
This policy describes the process for the allocation of the               The Recovered IPv4 Pool will stay inactive until the first RIR has
remaining IPv4 space from IANA to the RIRs. When a minimum                less than a total of a /9 in its inventory of IPv4 address space.
amount of available space is reached, one /8 will be allocated            When one of the RIRs declares it has less than a total of a /9 in
from IANA to each RIR, replacing the current IPv4 allocation              its inventory, the Recovered IPv4 pool will be declared active,
policy.                                                                   and IP addresses from the Recovered IPv4 Pool will be
                                                                          allocated as follows:
In order to fulfill the requirements of this policy, at the time it is
adopted, one /8 will be reserved by IANA for each RIR. The                     a. Allocations from the IANA may begin once the pool is
reserved allocation units will no longer be part of the available                declared active.
space at the IANA pool. IANA will also reserve one /8 to any                 b. In each “IPv4 allocation period”, each RIR will receive a
new RIR at the time it is recognized.                                          single “IPv4 allocation unit” from the IANA.
The process for the allocation of the remaining IPv4 space is                c. An “IPv4 allocation period” is defined as a 6-month
divided in two consecutive phases:                                              period following 1 March or 1 September in each year.
10.4.1. Existing Policy Phase                                                d. The IANA will calculate the size of the “IPv4 allocation
During this phase IANA will continue allocating IPv4 addresses                 unit” at the following times:
to the RIRs using the existing allocation policy. This phase will
continue until a request for IPv4 address space from any RIR to                   -- When the Recovered IPv4 Pool is first activated
IANA either cannot be fulfilled with the remaining IPv4 space                     -- At the beginning of each IPv4 allocation period
available at the IANA pool or can be fulfilled but leaving the
                                                                         To calculate the “IPv4 allocation unit” at these times, the IANA
IANA remaining IPv4 pool empty.
                                                                         will use the following formula:
This will be the last IPv4 address space request that IANA will
                                                                         IPv4 allocation unit = 1/5 of Recovered IPv4 pool, rounded
accept from any RIR. At this point the next phase of the process
                                                                         down to the next CIDR (power-of-2) boundary.
(Exhaustion Phase) will be initiated.
                                                                         No RIR may get more than this calculation used to determine
10.4.2. Exhaustion Phase                                                 the IPv4 allocation unit even when they can justify a need for it.
During this phase IANA will automatically allocate the reserved          The minimum “IPv4 allocation unit” size will be a /24. If the
IPv4 allocation units to each RIR (one /8 to each one) and               calculation used to determine the IPv4 allocation unit results in
respond to the last request with the remaining available                 a block smaller than a /24, the IANA will not distribute any
allocation units at the IANA pool (M units).                             addresses in that IPv4 allocation period.
 10.4.2.1. Size of the final IPv4 allocations                            The IANA may make public announcements of IPv4 address
 In this phase IANA will automatically allocate one /8 to each           transactions that occur under this policy. The IANA will make
 RIR from the reserved space as defined in this policy. IANA will        appropriate modifications to the “Internet Protocol V4 Address
 also allocate M allocation units to the RIR that submitted the          Space” page of the IANA website and may make
 last request for IPv4 addresses.                                        announcements to its own appropriate announcement lists.
                                                                         The IANA announcements will be limited to which address
 10.4.2.2. Allocation of the remaining IPv4 Address space                ranges, the time of allocation, and to which Registry they have
 After the completion of the evaluation of the final request for         been allocated.
 IPv4 addresses, IANA MUST:
  a. Immediately notify the NRO about the activation of the              11. Experimental Internet Resource
     second phase (Exhaustion Phase) of this policy.
                                                                         Allocations
  b. Proceed to allocate M allocation units to the RIR that
     submitted the last request for IPv4 address space.                  ARIN will allocate Numbering Resources to entities requiring
                                                                         temporary Numbering Resources for a fixed period of time
  c. Proceed to allocate one /8 to each RIR from the reserved            under the terms of recognized experimental activity.
     space.
                                                                         “Numbering Resources” refers to unicast IPv4 or IPv6 address
10.5. Global Policy for Post Exhaustion IPv4 Allocation                  space and Autonomous System numbers.
Mechanisms by the IANA                                                   The following are the criteria for this policy:
The IANA shall establish a Recovered IPv4 Pool to be utilized
post RIR IPv4 exhaustion. The Recovered IPv4 Pool will initially         11.1. Documentation of recognized experimental
contain any fragments that may be left over in the IANA. It will         activity
also hold any space returned to the IANA by any other means.             A Recognized Experimental Activity is one where the
The Recovered IPv4 Pool will be administered by the IANA. It             experiment’s objectives and practices are described in a
will contain:                                                            publicly accessible document. It is a normal requirement that a
     a. Any fragments left over in the IANA inventory after the          Recognized Experimental Activity also includes the
        last /8s of IPv4 space are delegated to the RIRs                 undertaking that the experiment’s outcomes be published in a
                                                                         publicly accessible document at the end of the experiment. The

                                                                                                                                               17
          Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 19 of 20 PageID# 125
     conditions for determining the end of the experiment are to be        11.6. Resource Allocation Fees
     included in the document. Applicants for an experimental              ARIN may charge an administration fee to cover each allocation
     allocation are expected to demonstrate an understanding that          made of these experimental resources. This fee simply covers
     when the experiment ends, the allocation will be returned; a          registration and maintenance, rather than the full allocation
     successful experiment may need a new allocation under                 process for standard ARIN members. This administration fee
     normal policies in order to continue in production or                 should be as low as possible as these requests do not have to
     commercial use, but will not retain the experimental allocation.      undergo the same evaluation process as those requested in the
     A “publicly accessible document” is a document that is publicly       normal policy environment.
     and openly available free of charges and free of any constraints
     of disclosure.                                                        11.7. Resource Allocation Guidelines
     ARIN will not recognize an experimental activity under this           The Numbering Resources requested come from the global
     policy if the entire research experiment cannot be publicly           Internet Resource space, do not overlap currently assigned
     disclosed.                                                            space, and are not from private or other non-routable Internet
     ARIN has a strong preference for the recognition of                   Resource space. The allocation size shall be consistent with the
     experimental activity documentation in the form of a                  existing ARIN minimum allocation sizes, unless smaller
     document which has been approved for publication by the               allocations are intended to be explicitly part of the experiment.
     IESG or by a similar mechanism as implemented by the IETF.            If an organization requires more resources than stipulated by
                                                                           the minimum allocation size in force at the time of its request,
                                                                           the request must clearly describe and justify why a larger
     11.2. Technical Coordination                                          allocation is required.
     ARIN requires that a recognized experimental activity is able to
     demonstrate that the activity is technically coordinated.             All research allocations must be registered publicly in whois.
                                                                           Each research allocation will be designated as a research
     Technical coordination specifically includes consideration of         allocation with a comment indicating when the allocation will
     any potential negative impact of the proposed experiment on           end.
     the operation of the Internet and its deployed services, and
     consideration of any related experimental activity.                   11.8. Commercial Use Prohibited
     ARIN will review planned experimental activities to ensure that       If there is any evidence that the temporary resource is being
     they are technically coordinated. This review will be conducted       used for commercial purposes, or is being used for any
     with ARIN and/or third-party expertise and will include liaison       activities not documented in the original experiment
     with the IETF.                                                        description provided to ARIN, ARIN reserves the right to
                                                                           immediately withdraw the resource and reassign it to the free
     11.3. Coordination over Resource Use                                  pool.
     When the IETF’s standards development process proposes a
     change in the use of Numbering Resources on an experimental           11.9. Resource Request Appeal or Arbitration
     basis the IETF should use a liaison mechanism with the                ARIN reserves the ability to assess and comment on the
     Regional Internet Registries (RIRs) of this proposal. The RIRs will   objectives of the experiment with regard to the requested
     jointly or severally respond to the IETF using the same liaison       amount of Numbering Resources and its technical
     mechanism.                                                            coordination. ARIN reserves the ability to modify the requested
                                                                           allocation as appropriate, and in agreement with the proposer.
     11.4. Resource Allocation Term and Renewal                            In the event that the proposed modifications are not
     The Numbering Resources are allocated for a period of one             acceptable, the requesting organization may request an appeal
     year. The allocation can be renewed on application to ARIN            or arbitration using the normal ARIN procedures. In this case,
     providing information as per Detail One. The identity and             the original proposer of the experimental activity may be
     details of the applicant and the allocated Numbering Resources        requested to provide additional information regarding the
     will be published under the conditions of ARIN’s normal               experiment, its objectives and the manner of technical
     publication policy. At the end of the experiment, resources           coordination, to assist in the resolution of the appeal.
     allocated under this policy will be returned to the available
     pool.
                                                                           12. Resource Review
     11.5. Single Resource Allocation per Experiment                       1. ARIN may review the current usage of any resources
     ARIN will make one-off allocations only, on an annual basis to           maintained in the ARIN database. The organization shall
     any applicant. Additional allocations to an organization already         cooperate with any request from ARIN for reasonable
     holding experimental activity resources relating to the                  related documentation.
     specified activity outside the annual cycle will not be made          2. ARIN may conduct such reviews:
     unless justified by a subsequent complete application.
                                                                              a. when any new resource is requested,
     It’s important for the requesting organization to ensure they
     have sufficient resources requested as part of their initial             b. whenever ARIN has reason to believe that the resources
     application for the proposed experimental use.                               were originally obtained fraudulently or in contravention
                                                                                  of existing policy, or




18
      Case 1:18-cv-01572-LMB-IDD Document 1-11 Filed 12/20/18 Page 20 of 20 PageID# 126
     c. whenever ARIN has reason to believe that an organization
         is not complying with reassignment or reallocation
         policies, or
     d. at any other time without having to establish cause
         unless a full review has been completed in the preceding
         24 months.
3.   At the conclusion of a review in which ARIN has solicited
     information from the resource holder, ARIN shall
     communicate to the resource holder that the review has                        Appendix A - Change Log
     been concluded and what, if any, further actions are                       The Change Log can be found at:
     required.                                                         https://www.arin.net/policy/nrpm_changelog.html
4.   Organizations found by ARIN to be materially out of
     compliance with current ARIN policy shall be requested or
     required to return resources as needed to bring them into
     (or reasonably close to) compliance.
     a. The degree to which an organization may remain out of
         compliance shall be based on the reasonable judgment
         of the ARIN staff and shall balance all facts known,
         including the organization’s utilization rate, available
         address pool, and other factors as appropriate so as to
         avoid forcing returns which will result in near-term
         additional requests or unnecessary route
         de-aggregation.
     b. To the extent possible, entire blocks should be returned.
         Partial address blocks shall be returned in such a way that
         the portion retained will comprise a single aggregate
         block.
5.   If the organization does not voluntarily return resources as
     requested, ARIN may revoke any resources issued by ARIN
     as required to bring the organization into overall
     compliance. ARIN shall follow the same guidelines for
     revocation that are required for voluntary return in the
     previous paragraph.
6.   Except in cases of fraud, or violations of policy, an
     organization shall be given a minimum of six months to
     effect a return. ARIN shall negotiate a longer term with the
     organization if ARIN believes the organization is working in
     good faith to substantially restore compliance and has a
     valid need for additional time to renumber out of the
     affected blocks.
7.   In case of a return under paragraphs 12.4 through 12.6,
     ARIN shall continue to provide services for the resource(s)
     while their return or revocation is pending, except any
     maintenance fees assessed during that period shall be
     calculated as if the return or revocation was complete.
8.   This policy does not create any additional authority for ARIN
     to revoke legacy address space. However, the utilization of
     legacy resources shall be considered during a review to
     assess overall compliance.
9.   In considering compliance with policies which allow a
     timeframe (such as a requirement to assign some number of
     prefixes within 5 years), failure to comply cannot be
     measured until after the timeframe specified in the
     applicable policy has elapsed. Blocks subject to such a
     policy shall be assumed in compliance with that policy until
     such time as the specified time since issuance has elapsed.




                                                                                                                         19
